 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH D. FAIR, JR.,                               No. 2:20-cv-1107 JAM DB P
12                       Petitioner,
13            v.                                         ORDER
14    MATTHEW ATCHLEY, Warden,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. The petition, as originally filed, presents three grounds for relief.

19          On May 19, 2021, respondent moved to dismiss the petition, asserting that grounds one

20   and two are unexhausted. On June 21, 2021, petitioner filed a motion to stay and abey his federal

21   habeas petition pursuant to Rhines v. Weber, 544 U.S. 269 (1995) and Kelly v. Small, 315 F.3d

22   1063 (9th Cir. 2003) in order to exhaust state court remedies on grounds one and two. (ECF No.

23   16.) Due to the overwhelming demands on the court’s docket, this motion cannot be adjudicated

24   immediately. However, petitioner is not required to await resolution of the pending motion before

25   returning to state court to properly exhaust his state court remedies. In the event that petitioner

26   exhausts any claims in the California Supreme Court prior to this court’s resolution of the

27   pending motion, petitioner is advised to file a notice of exhaustion in this court.

28   ////
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Respondent is hereby directed to file an opposition or a notice of non-opposition to

 3   petitioner’s stay and abeyance motion within 30 days from the date of this order;

 4           2. Petitioner’s reply, if any, is due fourteen days thereafter; and

 5           3. If petitioner exhausts any claims in the California Supreme Court prior to this court’s

 6   resolution of the pending motion, petitioner shall file a notice of exhaustion in this court.

 7   Dated: June 28, 2021

 8

 9

10
     DLB7
11   fair1107.stayabey

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
